DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (PG Pub 2014/0284372 A1) in view of Baxter, III et al. (PG Pub 2015/0173746 A1) hereinafter referred to as Baxter alternatively in further view of Shelton et al. (PG Pub 2008/0210738 A1) hereinafter referred to as Shelton.
Regarding claim 3, Kostrzewski discloses a surgical stapler (100), comprising:
an anvil (300) coupled (fig. 18) to a support jaw (400), wherein the support jaw comprises a cartridge (408, 409; alternatively just 408) configured to house a plurality of staples (600; fig. 12), and wherein the anvil is moveable relative to the support jaw (each of the jaws are movable relative to the other; figs. 2-3) to form a closed configuration (figs. 2 and 6) in which a first tissue clamping interface at the anvil that abuts a second tissue clamping interface of the cartridge when in a closed configuration (fig. 6); and
a cutting mechanism (500; includes 502, 503, 504, 506) having a cutting portion (506), a first member (502) and a second member (504), wherein the first member is moveable longitudinally (paragraph 51) relative to the support jaw;
wherein the cartridge further comprises a first slot (414 and portion that holds 503; fig. 6; paragraph 51) shaped to receive at least part of the cutting mechanism (500), a second slot (each of 401 – left, fig. 6) shaped to house at least a first one of the plurality of staples (600 – leftmost row, fig. 6), and a third slot (each of 401 – right, fig. 6) shaped to house at least a second one of the plurality of staples (600 – rightmost row, fig. 6).

Kostrzewski discloses a cutting mechanism having a cutting portion, a first member and a second member, wherein the first member moves longitudinally relative to the support jaw, but fails to disclose that the first member moves both longitudinally and transversely relative to the support jaw.
However, Baxter (figs. 43-46) teaches a similar vertical beam cutting mechanism (6630) having a cutting portion (6649), a first member (6640, 6642, 6644, 6645) and a second member (6638, 6652), wherein the first member is moveable both longitudinally (paragraph 243) and transversely (figs. 45-46; paragraph 246) relative to the support jaw (6014).
Given the teachings of Baxter (paragraph 246), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the cutting mechanism of Kostrzewski to have an expandable/contractible vertical beam cutting mechanism as in Baxter.  Doing so would allow a surgeon to compress the end effector and reduce the size of the end effector to allow for easier insertion through an access opening or a trocar port.

The Office deems Kostrzewski to disclose where a first tissue clamping interface at the anvil that abuts a second tissue clamping interface of the cartridge when in a closed configuration.  Wherein the Applicant may argue that the first and second tissue clamping interfaces are not abutting in a closed position, the Office alternatively points to Shelton.
Shelton (fig. 19A) teaches where a first tissue clamping interface (19, 21, 23) at the anvil (18) that abuts a second tissue clamping interface (307, 309) of the cartridge (300) when in a closed configuration (fig. 19A).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the first and second tissue clamping interfaces of Kostrzewski be abutting in the closed configuration as taught by Shelton.  Doing so would help to ensure proper alignment of staples and anvil pockets by having them located closer to one another and helping with alignment by having the surfaces of the anvil and cartridge interface with one another.  It is noted that the Office is merely incorporating the relative spacing of the anvil and cartridge as taught by Shelton and not the geometries of the surfaces or staple firing angles.

Regarding claim 4, Kostrzewski discloses wherein the anvil (300) and the support jaw (400) have an envelope diameter (approximately perimeter of 300 and 409) when surgical stapler is in the closed configuration (fig. 6); and wherein a leg length of at least one of the plurality of staples is approximately 53% of the envelope diameter (fig. 6).
Kostrzewski discloses the leg length of the at least one of the plurality of staples is approximately 53% of the envelope diameter (fig. 6), but does not disclose the leg length of the at least one of the plurality of B-form staples is at least 53% of the envelope diameter.
However, Baxter (figs. 29-31 and 45) teaches the leg length (see figs. 31 and 45 below) of the at least one of the plurality of staples is at least 53% of the envelope diameter (envelope diameter of cartridge (30; 6670) and anvil (4020; 6020)).

    PNG
    media_image1.png
    432
    938
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    675
    media_image2.png
    Greyscale

Given the teachings of Baxter, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the leg length of the at least one of the plurality of staples of Kostrzewski be at least 53% of the envelope diameter.  Kostrzewski is already concerned with making the most use of the size available for the end effector, so having staples that take up at least 53% of the envelope diameter would be obvious for reasons of ensuring a necessary length of a staple despite having a smaller available space.  Also, having different sizes of staples and different sizes of end effector diameters for surgeries is well-known given that different procedures require or would benefit from appropriately sized staples or instruments.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).

Regarding claim 6, Kostrzewski discloses wherein at least one of the plurality of staples has a leg length of 3.42 mm or greater, and the envelope diameter is 5.6 mm or less; or at least one of the plurality of staples has a leg length of approximately 4.72 mm or greater (fig. 6), and the envelope diameter is 8.6 mm or less (Abstract; paragraphs 9, 10 and 47).
Kostrzewski as modified by Baxter above (claim 4) would result in at least one of the plurality of staples has a leg length of at least 4.558 mm or greater.  Kostrzewski as modified by Baxter discloses an envelope diameter of less than 8.6 mm (Kostrzewski – paragraph 47).  Kostrzewski as modified by Baxter discloses at least one of the plurality of B-form staples is at least 53% of the envelope diameter (Baxter - see figs. 31 and 45 above).  Given that 53% of 8.6 mm is 4.558 mm, Kostrzewski as modified by Baxter is deemed to disclose at least this leg length.
Kostrzewski as modified by Baxter does not disclose a leg length of at least 4.72 mm or greater.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).  Given that Kostrezewski as modified by Baxter shows leg lengths at least approximating 53% of the envelope diameter and the device is scaled approximately to that of the Applicant’s, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kostrezewski to have one of at least one of the plurality of staples has a nominal leg length of 4.72 mm or greater, and the envelope diameter is 8.6 mm or less.  Doing so was well within the level of ordinary skill and would have allowed the device to have staples that were more easily able to grasp thicker tissues.  Also, having different sizes of staples and different sizes of end effector diameters for surgeries is well-known given that different procedures require or would benefit from appropriately sized staples or instruments.

Regarding claim 7, Kostrzewski discloses wherein the cutting mechanism (506) is slidable relative to the support jaw (paragraph 51).

Regarding claim 8, Kostrzewski discloses wherein the staples comprise B-form staples (600; fig. 12; fig. 10 shows B-form anvil 300).

Regarding claim 9, Kostrzewski discloses wherein the third slot (each of 401 – right, fig. 6) is configured to house the second one of the plurality of staples (600 – rightmost row, fig. 6) at an angle oblique to the first one of the plurality of staples (600 – leftmost row, fig. 6), and wherein the angle is anywhere from 4 degrees to 30 degrees (paragraph 52 – “pockets 401, and fasteners 600 are disposed at a first non-perpendicular angle (e.g., between about 15 degrees… with respect to the vertical axis B-B) – This would be about 30 degrees).

Claim 5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (PG Pub 2014/0284372 A1) in view of Baxter (PG Pub 2015/0173746 A1) alternatively in further view of Shelton (PG Pub 2008/0210738 A1) in view of Racenet (PG Pub 2006/0016853 A1).
Regarding claim 5, Kostrzewski discloses wherein the first member (502) has a bottom surface interfacing the anvil, but does not disclose the surface is curvilinear.
However, Racenet teaches a modified i-beam cutting mechanism (32; fig. 7) having a first member (36b) slidingly engages (paragraph 36) an outer surface (40; figs. 5-6) of the anvil (14).
Given the teachings of Racenet, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the first membdr of Kostrzewski with the external and curvilinear member of Racenet.  Doing so would provide a greater surface area for the member to press down on thus helping to ensure a more even distribution of clamping pressure on the clamped tissue during a surgical procedure.  

Regarding claim 10, Kostrzewski discloses a surgical stapler (100), comprising:
an anvil (300) coupled (fig. 18) to a support jaw (400), wherein the support jaw comprises a cartridge (408, 409; alternatively just 408) configured to house a plurality of staples (600; fig. 12), and wherein the anvil is moveable relative to the support jaw (each of the jaws are movable relative to the other; figs. 2-3) to form a closed configuration (figs. 2 and 6) in which a first tissue clamping interface at the anvil that abuts a second tissue clamping interface of the cartridge when in a closed configuration (fig. 6); and
a cutting mechanism (500; includes 502, 503, 504, 506; paragraph 45) having a first flange (504) shaped to slidingly engage (@ 414) the support jaw (400), and a second flange (502) shaped to slidingly engage a surface of the anvil (fig. 6; paragraph 45),
wherein the cartridge further comprises a first slot (414; fig. 6; paragraph 51) shaped to receive at least a portion of the cutting mechanism (500), a second slot (each of 401 – left, fig. 6) shaped to house at least a first one of the plurality of staples (600 – leftmost row, fig. 6), and a third slot (each of 401 – right, fig. 6) shaped to house at least a second one of the plurality of staples (600 – rightmost row, fig. 6).

Kostrzewski discloses a cutting mechanism with first and second flanges but fails to disclose wherein the second flange is moveable relative to the first flange to change a height of the cutting mechanism.
However, Baxter (figs. 43-46) teaches a similar vertical beam cutting mechanism (6630) having a first flange (6638, 6652) and a second flange (6640, 6642, 6644, 6645), wherein the second flange is moveable relative to the first flange to change a height of the cutting mechanism (figs. 43-46; paragraph 246).
Given the teachings of Baxter (paragraph 246), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the cutting mechanism of Kostrzewski to have an expandable/contractible vertical beam cutting mechanism as in Baxter.  Doing so would allow a surgeon to compress the end effector and reduce the size of the end effector to allow for easier insertion through an access opening or a trocar port.

The Office deems Kostrzewski to disclose where a first tissue clamping interface at the anvil that abuts a second tissue clamping interface of the cartridge when in a closed configuration.  Wherein the Applicant may argue that the first and second tissue clamping interfaces are not abutting in a closed position, the Office alternatively points to Shelton.
Shelton (fig. 19A) teaches where a first tissue clamping interface (19, 21, 23) at the anvil (18) that abuts a second tissue clamping interface (307, 309) of the cartridge (300) when in a closed configuration (fig. 19A).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the first and second tissue clamping interfaces of Kostrzewski be abutting in the closed configuration as taught by Shelton.  Doing so would help to ensure proper alignment of staples and anvil pockets by having them located closer to one another and helping with alignment by having the surfaces of the anvil and cartridge interface with one another.  It is noted that the Office is merely incorporating the relative spacing of the anvil and cartridge as taught by Shelton and not the geometries of the surfaces or staple firing angles.

Kostrzewski discloses a second flange (502) shaped to slidingly engage a surface of the anvil (fig. 6; paragraph 45), but fails to disclose that the second flange slidingly engages an outer surface of the anvil.
However, Racenet teaches a modified i-beam (32; fig. 7) having second flange (36b) slidingly engages (paragraph 36) an outer surface (40; figs. 5-6) of the anvil (14).
Given the teachings of Racenet (paragraph 36), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the second flange of Kostrzewski with the external and curvilinear second flange of Racenet.  Doing so would provide a greater surface area for the flange to press down on thus helping to ensure a more even distribution of clamping pressure on the clamped tissue during a surgical procedure and minimize deflection of the anvil.  

Regarding claim 11, Kostrzewski discloses wherein the anvil (300) and the support jaw (400) are shaped to fit within an envelope diameter (approximately perimeter of 300 and 409) when surgical stapler is in the closed configuration (fig. 6); and wherein a leg length of at least one of the plurality of staples is approximately 53% of the envelope diameter (fig. 6).
Kostrzewski discloses the leg length of the at least one of the plurality of staples is approximately 53% of the envelope diameter (fig. 6), but does not disclose the leg length of the at least one of the plurality of B-form staples is at least 53% of the envelope diameter.
However, Baxter (figs. 29-31 and 45) teaches the leg length (see figs. 31 and 45 above) of the at least one of the plurality of staples is at least 53% of the envelope diameter (envelope diameter of cartridge (30; 6670) and anvil (4020; 6020)).
Given the teachings of Baxter, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the leg length of the at least one of the plurality of staples of Kostrzewski be at least 53% of the envelope diameter.  Kostrzewski is already concerned with making the most use of the size available for the end effector, so having staples that take up at least 53% of the envelope diameter would be obvious for reasons of ensuring a necessary length of a staple despite having a smaller available space.  Also, having different sizes of staples and different sizes of end effector diameters for surgeries is well-known given that different procedures require or would benefit from appropriately sized staples or instruments.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).

Regarding claim 12, Kostrzewski discloses wherein at least one of the plurality of staples has a leg length of 3.42 mm or greater, and the envelope diameter is 5.6 mm or less; or at least one of the plurality of staples has a leg length of approximately 4.72 mm or greater (fig. 6), and the envelope diameter is 8.6 mm or less (Abstract; paragraphs 9, 10 and 47).
Kostrzewski as modified by Baxter above (claim 11) would result in at least one of the plurality of staples has a leg length of at least 4.558 mm or greater.  Kostrzewski as modified by Baxter discloses an envelope diameter of less than 8.6 mm (Kostrzewski – paragraph 47).  Kostrzewski as modified by Baxter discloses at least one of the plurality of B-form staples is at least 53% of the envelope diameter (Baxter - see figs. 31 and 45 above).  Given that 53% of 8.6 mm is 4.558 mm, Kostrzewski as modified by Baxter is deemed to disclose at least this leg length.
Kostrzewski as modified by Baxter does not disclose a leg length of at least 4.72 mm or greater.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).  Given that Kostrezewski as modified by Baxter shows leg lengths at least approximating 53% of the envelope diameter and the device is scaled approximately to that of the Applicant’s, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kostrezewski to have one of at least one of the plurality of staples has a nominal leg length of 4.72 mm or greater, and the envelope diameter is 8.6 mm or less.  Doing so was well within the level of ordinary skill and would have allowed the device to have staples that were more easily able to grasp thicker tissues.  Also, having different sizes of staples and different sizes of end effector diameters for surgeries is well-known given that different procedures require or would benefit from appropriately sized staples or instruments.

Regarding claim 13, Kostrzewski discloses wherein the cutting mechanism (506) is slidable relative to the support jaw (paragraph 51).

Regarding claim 14, Kostrzewski discloses wherein the staples comprise B-form staples (600; fig. 12; fig. 10 shows B-form anvil 300).

Regarding claim 15, Kostrzewski discloses wherein the third slot (each of 401 – right, fig. 6) is configured to house the second one of the plurality of staples (600 – rightmost row, fig. 6) at an angle oblique to the first one of the plurality of staples (600 – leftmost row, fig. 6), and wherein the angle is anywhere from 4 degrees to 30 degrees (paragraph 52 – “pockets 401, and fasteners 600 are disposed at a first non-perpendicular angle (e.g., between about 15 degrees… with respect to the vertical axis B-B) – This would be about 30 degrees).

Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments rely on amendments to the claims which are deemed to be read on by the inclusion of Baxter as detailed above.  In short, Baxter (figs. 43-46) teaches an alternative cutting beam arrangement for a similar type of surgical stapler that allows for compression and expansion of the beams two outer flanges relative to one another.  This would be obvious for the reasons cited in the action above and the reasons for such are provided in the Baxter reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731